Opinion by
Judge Mencer,
This is an appeal from an order of the Court of Common Pleas of Centre County setting aside the award of an arbitrator which reinstated Thomas McDowell to his position as Patient Service Aide with the Hershey Medical Center of The Pennsylvania State University. We affirm the lower court.
The arbitrator’s task in this case was to interpret the following provision of the collective bargaining agreement between the University and McDowell’s union:
If an employee receives three (3) warning letters the employee shall be discharged; provided, however, that if an employee does not receive a warning letter for a twelve (12) month period, all warning letters received prior to said twelve (12) month period shall not be considered as one (1) of three (3) warning letters toward discharge, and such letters shall not be used in considering the employee for promotion or transfer.
The undisputed facts indicate that there was no 12-month period in which McDowell had not received a warning letter. He received warning letters on March 31, 1975, an April 11, 1975, and on April 9, 1976.
Applying these facts to the provision quoted above, the arbitrator concluded that “the lapse of a twelvemonth period has the effect of eliminating from the record the warning letter issue prior thereto. The effect of such action is to remove from Mr. McDowell’s record the letter dated March 31, 1975.” The arbitrator therefore ordered McDowell’s reinstatement. The lower court set this award aside, and this appeal followed.
*625The scope of judicial review of an arbitration award entered pursuant to a collective bargaining agreement to which a public employer is a party is governed by Sections 10 and 11 of the Act of April 25, 1927, P.L. 381, as amended (Arbitration Act), 5 P.S. §§170, 171. Community College of Beaver County v. Community College of Beaver County, Society of the Faculty (PSEA/NEA); 473 Pa. 576, 375 A.2d 1267 (1977). Section 11(d) of the Arbitration Act, 5 P.S. §171(d), provides that, “[w]here the award is against the law, and is such that had it been a verdict of the jury the court would have entered different or other judgment notwithstanding the verdict,” the reviewing court shall correct the award. “This language . . . seeks to establish between the reviewing court and the arbitrator’s award the same relationship as traditionally exists between a reviewing court and a jury’s verdict.” Beaver County, supra, 473 Pa. at 589, 375 A.2d at 1273.
In a jury trial, the entry of judgment n.o.v. is proper where binding instructions should have been given at the close of the trial. See, e.g., American Car & Foundry Co. v. Alexandria Water Co., 221 Pa. 529, 70 A. 867 (1908); 6A Standard Pennsylvania Practice §163 (rev’d ed. 1960). “[W]hen no reasonable construction of the evidence would entitle defendant to a verdict, the court may properly give binding instructions in favor of the plaintiff.” Maynard v. Lumberman’s National Bank, 7 Sadler 399, 404, 11 A. 529, 530 (1887). Judgment n.o.v. should be entered only if reasonable minds cannot differ as to the validity of the moving party’s position, and if the evidence supports the jury’s verdict, judgment n.o.v. should not be entered. See, e.g., Musser v. Shenk, 192 Pa. Superior Ct. 471, 161 A.2d 628 (1960).
Applying this standard to an arbitrator’s award, it must first be recognized that in interpreting a col*626lective bargaining agreement the arbitrator’s task is to ascertain the intentions of the parties and that this is a factual determination. An arbitrator’s factual determinations, like those of a jury, will not be disturbed if they are supported by the evidence, i.e., by the language of the agreement, its context, and any other indicia of the parties’ intentions. See Beaver County, supra; Ludwig Honold Manufacturing Co. v. Fletcher, 405 F.2d 1123, 1128 (3d Cir. 1969).1 Another way of expressing this is in terms of reasonableness. If two conclusions can reasonably be drawn from the evidence, the conclusion of the fact-finder will prevail. See, e.g., Beaver County, supra, 473 Pa. at 593-94, 597-98, 375 A.2d at 1275, 1277; International Brotherhood of Firemen & Oilers, AFL-CIO Local 1201 v. School District of Philadelphia, 465 Pa. 356, 366, 350 A.2d 804, 809 (1976). If, however, the arbitrator’s award cannot reasonably be derived from the agreement, viewed in light of its language, its context, and any other evidence or indicia of the parties’ intentions, Section 11(d) of the Arbitration Act requires the reviewing court to “correct” the award. If the only way to correct the award is to set it aside, this is the appropriate remedy. See County of Allegheny v. Allegheny County Prison Employees Independent Union, 476 Pa. 27, 39, 381 A.2d 849, 855 (1978).
We do not believe that the arbitrator’s interpretation is reasonable in view of the language of the relevant provision and the evidence presented to him. The provision has three clauses. The first sets forth the general rule that an employee who receives three warning letters shall be discharged. The second *627clause begins the proviso with an “if”: “if an employee does not receive a warning letter for a twelve (12) month period.” The last clause specifies the effect when the conditions of the preceding “if” clause are met: “all warning letters received prior to said twelve (12) month period shall not be considered.” (Emphasis added.) The emphasized word clearly indicates that the 12-month period referred to in the last clause is the same as that in the preceding “if” clause, i.e., a 12-month period in which no warning letter has been received. There has been no such 12-month period in this ease. The arbitrator’s interpretation is not, therefore, supported by the language of the agreement or its context; indeed, the language of the provision appears to contradict the arbitrator’s interpretation.
It may be, as the Union contends, that the provision was inartfully drafted and does not fully reflect the actual intentions of the parties at the time the agreement was executed. If the Union had presented evidence to this effect, this may have been a more difficult case, but no such evidence appears in the record before us. To the contrary, the arbitrator’s opinion indicates that the University presented evidence that it had in the past discharged employees under the terms of the provision as drafted without objection from the Union.2
Since the arbitrator’s interpretation cannot reasonably be derived from the language of the agreement or the evidence produced as to the intentions of the parties, the lower court was correct in ordering that the award reinstating McDowell be set aside.
Order affirmed.
*628Order
And Now, this 21st day of September, 1978, the order of the Court of Common Pleas of Centre County, dated April 4, 1977, is hereby affirmed.

 As noted in Beaver County, supra, 473 Pa. at 593-94, 597-98, 375 A.2d at 1275, 1277, Section 11(d) of the Arbitration Act establishes a scope of review equivalent to the “essence test” utilized in federal courts.


 The testimony before the arbitrator was not transcribed. Fortunately, the arbitrator, in his opinion, summarized the evidence upon which his award was based.